DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/22.
Applicant’s election without traverse of Group I in the reply filed on 5/9/22 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,593,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘900 Patent claims the same subject matter as claims 1, 2, 5, 7, 10 and 11 of the current application.
Claims 1, 2 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,916,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘721 Patent claims the same subject matter as claims 1, 2 and 5-11 of the current application.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,807,275 in view of Kwong et al. (US 2006/0088728). The ‘275 Patent claims the same subject matter as the pending claims except the ‘275 Patent does not claim electron injection, hole injection and electron blocking layers, a carbazole host, a specific quantum efficiency and lifetime or that the device is one of the claimed display devices. With respect to the quantum efficiency and lifetime, these are properties considered to be inherent in the ‘275 Patent as the ‘275 Patent claims the same materials and layers as the current application.  With respect to the layers and use, Kwong teaches a device having the same layer structure as the ‘275 Patent and explains that this device is suitable as a flat panel display (¶ 0002).  Kwong also teaches that such device can also include an electron injection layer between the cathode and electron transport layer, a hole injection layer between the anode and hole transport layer and an electron blocking layer between the anode and emissive layer (¶ 0031; Fig. 1).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these layers in the device of the ‘275 Patent with the predictable expectation of success.  With respect to the host being a carbazole, Kwong teaches that carbazoles are useful as host materials because they have favorable charge transport properties.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a carbazole as the host in the ‘275 Patent with the predictable expectation of success.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,685,540 in view of Kwong. The ‘540 Patent claims the same subject matter as the pending claims except the ‘540 Patent does not claim electron injection, hole injection and electron blocking layers, a carbazole host or that the device is one of the claimed display devices. With respect to the layers and use, Kwong teaches a device having the same layer structure as the ‘540 Patent and explains that this device is suitable as a flat panel display (¶ 0002).  Kwong also teaches that such device can also include an electron injection layer between the cathode and electron transport layer, a hole injection layer between the anode and hole transport layer and an electron blocking layer between the anode and emissive layer (¶ 0031; Fig. 1).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these layers in the device of the ‘540 Patent with the predictable expectation of success.  With respect to the host being a carbazole, Kwong teaches that carbazoles are useful as host materials because they have favorable charge transport properties.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a carbazole as the host in the ‘540 Patent with the predictable expectation of success.
Claims 3, 4, 6, 8 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,593,900 in view of Kwong. The ‘900 Patent claims the same subject matter as the pending claims except the ‘900 Patent does not claim hole injection and electron blocking layers, a carbazole host or a quantum efficiency and lifetime.  With respect to the quantum efficiency and lifetime, these are properties considered to be inherent in the ‘900 Patent as the ‘900 Patent claims the same materials and layers as the current application.  With respect to the layers and use, Kwong teaches a device having the same layer structure as the ‘900 Patent and also teaches that such device can also include an a hole injection layer between the anode and hole transport layer and an electron blocking layer between the anode and emissive layer (¶ 0031; Fig. 1).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these layers in the device of the ‘900 Patent with the predictable expectation of success.  With respect to the host being a carbazole, Kwong teaches that carbazoles are useful as host materials because they have favorable charge transport properties.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a carbazole as the host in the ‘900 Patent with the predictable expectation of success.
Claims 3 and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,916,721 in view of Kwong. The ‘721 Patent claims the same subject matter as the pending claims except the ‘721 Patent does not claim hole injection and electron blocking layers.  Kwong teaches a device having the same layer structure as the ‘721 Patent and also teaches that such device can also include an a hole injection layer between the anode and hole transport layer and an electron blocking layer between the anode and emissive layer (¶ 0031; Fig. 1).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these layers in the device of the ‘721 Patent with the predictable expectation of success.
Prior Art
Kwong (US 2006/0088728) teaches a device, such as a flat panel display (¶ 0004) comprising: an anode and a cathode (¶ 0031); an emissive layer between and connected to the anode and cathode (Fig. 1; ¶ 0031), the emissive layer including an organic host and organic dopant (¶¶ 0009; 0128), the organic host comprising a fused-aryl ring compound (¶ 0124, e.g.); an organic hole transport layer between the anode and emissive layer (Fig. 1; ¶ 0031); and an organic electron transport layer between the cathode and emissive layer (Fig. 1; ¶ 0031).  Kwong further teaches that the device may or may not include a hole blocking layer (‘140’; ¶¶ 0040, 0041) and further includes an electron injecting layer (‘150’; ¶ 0031).  Thus, when the hole blocking layer is not included, Kwong teaches that the electron transport layer is adjacent to the emissive layer and is the only layer between the electron injecting (‘150’) and emissive layers (‘135’) (Fig. 1; ¶ 0031).  However, Kwong teaches that omitting the hole blocking layer has a significantly inferior performance to structures which include this blocking layer.  Therefore, a person of ordinary skill in the art would not have been motivated to modify the device of Kwong to omit this blocking layer.  None of the examples cited in Kwong teach all the limitations concerning HOMO and LUMO values which also teaching that the electron transport layer is a single layer and is the only layer between the injection and emissive layers.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712